Title: To James Madison from James Monroe, 23 February 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Feby 23. 1815
                        
                        An opportunity offering this evening of conversing freely with Mr. Dallas, on the subject of the nominations you have had in contemplation I should have availed myself of it, had I not found that you had not done it, to any extent at least. It was afforded by his calling here, to converse on the subject of my report which I had sent to him last night. I expressd a hope that he would remain with us. He declar’d that he had come here to assist your admn. when he thought it in eminent danger, & thought of retiring only when he had reason of suspecting that he did harm rather than good. His whole conversation indicated the utmost degree of frankness, disinterestedness, & purity of sentiment. I think it would be adviseable for you to communicate with him fully, on every nomination contemplated, & before you take any decisive step. I told him that, as to myself, I had stated to you that I was willing to remain where I was or go into the dept. of State as you thought best. He probably knows mr gallatins views & wishes & his opinion of the pretentions of others will be of great value.
                        
                            J.M.
                        
                    
                    
                        It is possible that mr Dallas might be willing to go abroad, but of this I have no knowledg⟨e⟩. Certain I am that he can render more service where he is, and more there than any other person.
                    
                